Citation Nr: 1740358	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-27 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 70 percent disabling prior to January 7, 2010 and from April 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) following a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD assigning an initial evaluation of 50 percent effective February 26, 2009.  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  A copy of the transcript is of record.

Following the July 2009 rating decision, the Veteran appealed both the initial rating and the effective date of the award of service connection.  In a June 2011 rating decision, the RO granted a 100 percent rating for the period of January 7, 2010, until March 31, 2010; this staged period is not on appeal.  In a September 2015 decision, the Board denied entitlement to an effective date earlier than February 26, 2009 for the grant of service connection for PTSD and remanded the claim for an initial increased rating.  Following the development conducted pursuant to the September 2015 Board remand, in a February 2016 rating decision, the rating was increased to 70 percent, effective January 8, 2016.  In July 2016, the AOJ granted the 70 percent rating effective February 26, 2009.  As the Veteran has not indicated satisfaction with that determination, the claim remains on appeal. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Pursuant to the Board's May 2016 remand, additional VA treatment records and Social Security Administration (SSA) records were associated with the file, thus there has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet App. 268, 271 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

In the June 2017 Written Brief Presentation, the Veteran, through his representative, indicated that he wanted to appeal the issue of entitlement to an effective date earlier than February 26, 2009.  Specifically, he stated that the earlier effective date should be effective based on the original file of his claim for a nervous condition in 1981.  As noted above, the Board denied entitlement to an effective date earlier than February 26, 2009 for the grant of service connection for PTSD in the September 2015 decision.  The Veteran did not appeal the September 2015 decision.  To the extent the Veteran intends to raise a new claim for benefits, he is advised that such a claim must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

According to the June 2017 Written Brief Presentation, the Veteran, through his representative, indicated that his appeal also entails the issue of entitlement to a TDIU.  The Board has jurisdiction to consider the issue of TDIU as part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal and is addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDING OF FACT

For the period prior to January 7, 2010 and from April 1, 2010, the Veteran's PTSD has been manifested by symptoms productive of functional impairment that is, at worst, comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met for the period prior to January 7, 2010 and from April 1, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with pre-adjudication notice by letters dated in March 2009 regarding his initial claim of service connection for PTSD.  With respect to the claim for a higher initial rating for the service-connected PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records and records from the Social Security Administration (SSA), and arranged for VA compensation examinations and medical opinions as to the severity of his psychiatric disorder.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was provided with VA psychiatric examinations in June 2009 and January 2015 which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's condition.  It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on August 8, 2014.  Thus, the claim was pending before the AOJ and DSM-V applies.  

The Board notes that when addressing an increased rating claim, the issue in determining the sufficiency of an examination is whether the examiner provided enough information to determine if the Veteran meets the rating criteria.  Despite the use of the DSM-IV in the 2009 VA examination report, the Board still finds the examination report adequate and not prejudicial to the Veteran, as it fully discusses the Veteran's PTSD symptoms with results that are applicable to the rating criteria. 

The Veteran's most recent examination was in January 2015, and he has not asserted, and the evidence does not reflect, that his condition has worsened since that time; therefore an additional examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating

The Veteran contends that his service-connected PTSD is more disabling than evaluated.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's service-connected PTSD as 70 percent disabling under Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  

While the Rating Schedule indicates the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it does not assign disability percentages based solely on Global Assessment of Functioning (GAF) scores.  See 38 C.F.R. § 4.130 (2016).  On the other hand, the DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran was examined in June 2009.  At that time, the Veteran reported that for many years subsequent to his discharge from the military, he was troubled by Vietnam war events; had difficulty sleeping and intrusive thoughts; and was hypervigilant and hyperreactive when he would hear a loud noise or hear a car backfire or some other stimulus reminiscent of Vietnam.  The Veteran recounted two periods in his life when he was suicidal, one in 1988 when he overdosed with medications and in 1998 when he was talked down from using a pistol on himself.  During the June 2009 examination, he denied suicidal or homicidal thoughts, ideation, plans or intent.  He also indicated that he had difficulty maintaining relationships and problems with anger management.

Upon examination, the Veteran was noted to be able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time and there was no evidence of memory loss or impairment, either short or long-term.  There was no evidence of obsessive and ritualistic behavior.  Speech was soft and slow and it appeared that the veteran was carefully choosing his words but at times mispronounced certain words in his vocabulary.  He endorsed the presence of panic attacks.  In terms of depressed mood, on a scale of 1-10 with 10 being the most depressed, he rated himself as an 8.  The Veteran indicated that he tends to stay away from people because he fears acting on his angry impulses.  The examiner stated that the Veteran had impaired sleep with difficulty falling asleep, frequent awakenings, talking in his sleep and recurrent dreams relative to his service in Vietnam.  The Veteran also stated that he had ruminations about the fact that in firing the howitzer into areas in Vietnam, he is remorseful about the possibility of innocent children or women having been killed.

The Veteran was noted to have PTSD, chronic, moderate.  The examiner assigned a GAF score of 58 with moderately severe impairment in social and occupational functioning.

During the June 2015 Board hearing, the Veteran stated that he sings acapella with a gospel group.  He also reported having panic attacks, no more than once a week, and problems with sleep.  He brought his daughter and she noted that the Veteran has anxiety.

On VA PTSD examination in January 2016, the examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran stated that he lives alone and since his last evaluation, he was no longer in a romantic relationship.  He has three sons, three daughters, grandchildren, and siblings, but he denied having close relationships.  He also reported having associates, but no significant friendships.  The Veteran complained of having suicidal thoughts and sporadic sleep with nightmares, and he noted that he did not like to deal with crowds.  

The examiner reported that the Veteran's symptoms include depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, speech intermittently illogical, obscure, or irrelevant, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that within the past year, the Veteran had been court ordered to treatment and was on probation related to menacing/stalking. 

The examiner remarked that the Veteran is considered an increased, but not a current imminent risk of harm to himself.  He also noted that the Veteran has fleeting thoughts of suicide, but did not report any plan or intent.  He concluded that the Veteran's current GAF was 50.   

VA treatment records during the period on appeal reflect a similar symptomatology and severity regarding the Veteran's PTSD.  At times he was noted to have to difficulty with focus or concentration, poor insight, and had dysphoric, anxious, or irritable mood.  Affect was often congruent with mood or restricted.  However, the Veteran was consistently oriented to person ,place, time, and situation; speech was often normal rate and rhythm; and thought processes were often goal directed and without delusions or hallucinations.

When considering the evidence of record under the laws and regulations as set forth above, the Board finds that, for the period on appeal, the Veteran's PTSD manifestations do not rise to the level of severity contemplated by a rating in excess of 70 percent.  The evidence of record shows that the Veteran's service-connected PTSD manifested in limited social interaction, depression, intrusive thoughts, avoidance, panic attacks, memory problems, problems in concentration, lack of motivation, and sleep disturbance.  However, the record also shows that, the Veteran was has consistently presented as fully alert and oriented.  Additionally, the evidence does not reflect that the Veteran needed assistance with his activities of daily living due to the PTSD.  He was not observed as having altered mental status, grossly inappropriate behavior, gross impairment in thought processes or communication or thought processes, or exhibiting signs of delusion or mania.  

GAF scores reported in VA treatment records during the period on appeal range from 52 to 60, indicating the presence of no more than moderate symptomatology.  GAF range of 51-60 indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  The most recent January 2016 VA PTSD examination report reflects a current GAF of 50.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  The Board observes that such GAF scores, when viewed in light of the Veteran's overall mental health picture, warrant an evaluation no higher than 70 percent and this evaluation is consistent with the symptomatology contemplated by such Rating Schedule.  

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Veteran's symptoms of depression, chronic sleep impairment, panic attacks, memory impairment, and anxiety as described above are specifically enumerated in the schedular criteria for a 30 percent rating.  His symptoms of disturbances in mood and difficulty in establishing and maintaining effective work and social relationships are specifically enumerated in the schedular criteria for a 50 percent rating.  Speech intermittently illogical, obscure, or irrelevant, impaired impulse control, and suicidal ideation are specifically enumerated in the schedular criteria for a 70 percent rating.  

The Board acknowledges that the Veteran's psychiatric disorder did cause some impairment; however, this impairment was not so profound as to cause total occupational and social impairment.  Here, the majority of the Veteran's symptoms do not reflect such a severity to warrant a 100 percent evaluation.  Based on the evidence, the Veteran's symptoms are not indicative of the type of severity warranting a rating in excess of 70 percent rating for the period on appeal. 

The Board has considered the Veteran's contentions that he is entitled to a higher rating from prior to January 7, 2010 and since April 1, 2010.  While the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a finding that a rating in excess of 70 percent was not warranted for the Veteran's service-connected PTSD at any time prior to January 7, 2010 and since April 1, 2010.

In light of the above, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time prior to January 7, 2010 and since April 1, 2010.  Accordingly, there is no basis for further staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

While the Veteran contends that he cannot work, in that one of the issues addressed in the remand section below is a TDIU, the evidence does not reflect that the Veteran has total occupational and social impairment due to his PTSD.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased initial rating in excess of 70 percent disabling prior to January 7, 2010 and from April 1, 2010 for PTSD is denied.



REMAND

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA letter explaining how to establish entitlement to a TDIU.  Provide the Veteran a TDIU application, VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his TDIU claim.

2.  After conducting the above development and any additional development deemed necessary, the AOJ should adjudicate the Veteran's claim for entitlement to a TDIU, in light of all the evidence of record.  If the benefit sought on appeal cannot be granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


